Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 1/27/22. As directed, Claims 1, 4-7 have been amended, and claims 2-3 cancelled. Thus claims 1, 4-7 are presently pending in this application.
The amendments are sufficient to overcome the any rejections from the previous action which are not recited below.
The amendments have removed the 112(f) interpretations.
	Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 7 recites “the outgoing laser pulse” in line 7. The ‘the’ should be changed to ‘a’ or else the outgoing laser pulse should be recited earlier in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the limitation, in lines 5-6, that the controller is “configured to supply driving signals with amplitudes corresponding to respective frequencies” refers to or modifies the limitations in lines 12 and onward, or is simply a restatement of those limitations. If it is merely a restatement of the language after line 12, then it is suggested the language in lines 5-6 be deleted. Claim 1 recites, in lines 13-15, setting the amplitude and changing the frequency. However lines 5-6 recite that the controller supplies driving signals with amplitudes corresponding to respective frequencies, and this appears to be contradictory. Similarly, lines 17-20 recite determining and amplitude and changing it, for a given frequency, which also appears to contradict the recitation that amplitudes correspond to frequencies.
Claim 1 lines 13-15 recite “obtain, at each of the frequencies, ratios…while changing the frequency.” This appears to be contradictory--at each frequency, the frequencies are changed?
Claim 1 lines 19-20 recite “search…an amplitude that is the closest to the lowest ratio.” What does it mean for an amplitude to be closest to a ratio? An amplitude has a unit of length, while a ratio of two energies is unitless.
Claim 7, lines 8-10 recite “obtaining, at each of the frequencies, ratios…while changing the frequency.” This appears to be contradictory--at each frequency, the frequencies are changed?

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761